DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 8-14 in the reply filed on1/29/21 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Response to Arguments
Applicant's arguments filed 6/22/21 have been fully considered but they are not persuasive. 
As to claims 12 and 14 applicant asserts that the explicit language of the claim language does not claim a use, such as “removing” or “applying” as the Office Action alleges. It is noted that the examiner remarks are directed to the “wherein…” clauses of the claims.  Although the explicit employed terms are “removal” and “application”, the wherein clauses are directed to conditional use, actions/steps that must occur to produce the desired results from using, executing steps that require removal of tip cap/first phase collection chamber, removing, being removed, and the application of…, applying, or having applied a squeezing force as clearly indicated by the phrase “wherein upon removal…and application of…”. The desired results (expels first phase, first phase is expelled) intended to be achieved are clearly conditioned upon if, when, in the event of, etc. the recited process steps occur.  As previously noted in the prior 
Claim 12 does not provide for any further structural element nor further structurally limit any prior positively claimed element. The claim is redundant because claim 11 already provides for a removable vented tip cap and claim 8 establishes that the flexible membrane can be squeezed (application of a squeezing force to the flexible membrane).   	
	Applicant asserts the phrase “associated with” has been amended to “connected to”. This is incorrect. In claim 8, applicant has amended the phrase “associated with” to “in communication with” which still does not provide for any definitive structural connectivity. The “to allow movement...” clause in claim 10 provides for an intended use of the vented closure relative to an unclaimed sample that is not an element of the apparatus. There is no requirement for any unclaimed, biological sample to be moved anywhere. As previously noted, the claims are directed to an apparatus not a process of use with any biological sample nor any other material or structures that are not elements of the apparatus. There no requirement for the apparatus to be used for nor to perform any process steps at all, including those that may be intended by applicant. Placing phrase “configured to…” and other such phrases before further phrases directed to possible uses relative to other unclaimed materials does not necessarily provide for further structural limitations. The claims do not provide for what is 
As to the art rejection applicant asserts that the squeezing of the plug member 47 does not facilitate movement of the serum in the injection needle 47 into the storage container 46.  Therefore, Togawa fails to teach the amended feature of the current application “wherein the first phase collection chamber includes a flexible membrane and application of a squeezing force to the flexible membrane expels the first phase out of the first phase collection chamber.”
The examiner notes that the claims are directed to an apparatus not a process of use. The issue is not whether or not the prior art explicitly discloses a step squeezing a flexible membrane to expel any unclaimed first phase out of the first phase collection chamber. The issue is whether the prior art disclose a structural membrane or equivalent thereof that is structurally capable of such. The examiner notes that the elastic/flexible plug member can be squeezed/compressed in manner such that it applies pressure to fluid within the structure that could result in an amount of a first phase being expelled.
The claims are rejected as given herein. 
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

	It is noted that the claims are directed to an apparatus not a process of use. Although the claims mention a broad first phase, biological sample, such sample is not an element of the invention and does not structurally define the invention. The various “for” clauses employed throughout the claims are directed to intended use. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The biological sample is a material intended to be worked upon. 
	As to claims 11-12, it is noted that the claim does not specify what the vented tip cap closure is removable from. Note that the vented tip cap has not been claimed as being removably attached/connected to anything.
	As to the “wherein” clauses of claims 12 and 14 and the last “and application of…” clause of claim 8, it is noted that the clauses are directed to a conditional use.  As noted above, the claims are directed to an apparatus. There is no requirement for an owner, operator, user, etc. of the claimed invention to ever use the apparatus in any process at all, including removing the cap/first phase collection chamber and applying a squeezing force to the flexible membrane/member as recited in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	As to claims 8, it is unclear what is structurally meant by the phrase “in communication with” because the phrase does not provide for nor require any definitive structural nexus/connection between the respective elements. Structures can communicate with each other without being structurally connected. Fluid can be communicated between objects without such objects being structurally connected. 
	As to claim 10, It is unclear if applicant intends for the vented closure to be structurally connected to the vacuum tube because the “to allow…” clause recites an intended, possible use relative to an unclaimed biological sample. However, it is noted that a sample can be transported/moved between structures without such structures being structurally connected.  
	It is unclear how claim 12 further structurally limits the invention because the claim does not provide for any further structural element nor further structurally limit any prior positively claimed element. The claim is redundant because claim 11 already provides for a removable vented tip cap and claim 8 establishes that the flexible membrane can be squeezed (application of a squeezing force to the flexible membrane).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Togawa et al., US 2006/0029923 (US 7,927,810).
 	Togawa discloses a device a plasma or serum separation membrane and filter apparatus including the plasma or serum separation membrane. (Title, Abstract, entire document). 
	As shown in one embodiment, the device of Figure 7 comprising a syringe 42 including an opening (sample collection chamber), a filter holder 43 (separation chamber) including a filter member 24 (separator) in the filter holder; an injection needle 45 that can be removed (a first phase collection chamber), and a storage container 46 (vacuum tube) that encloses a portion of the injection needle as in claims 8-9.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness.
While Togawa does not specify a step of squeezing the elastic plug. The examiner notes the plug is structurally capable of being squeezed to apply a force sufficient for a first phase to be expelled. Therefore, the reference inherently meets the claim. 
However, alternatively, it would have been obvious to and within the common sense, routine knowledge and skill of one of ordinary skill in art recognize that application of squeezing force to the elastic plug member could result in fluid being expelled from the structure. See also the listed cited prior below.   
As to claims 10-14, the device comprise a removable elastic/flexible plug 47 that includes apertures (vented closure, tip cap, flexible membrane/member). The flexible plug 47 can be squeezed. (Figure 7, paragraphs [0079-82]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Le; Christopher et al.; Yang; Dunsong; Nason; Frederic L.; and Bogen; Steven A. et al. disclose apparatuses comprising structures that can be squeezed to expel a fluid. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798